Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 11/10/2020.  Claims 1-7 are presented for examination and are rejected for the reasons indicated herein below.     




Claim Objections
2.	Claims 1 and 5-7 are objected to because of the following informalities: 

Claim 1, lines 4-5 recites “one end of the transformer connected to the power source, and another end of the transformer connected to a leakage inductor” it should be changed to “one end of the primary side of the transformer connected to the power source, and another end of the primary side of the transformer connected to a leakage inductor”. Appropriate correction is required.

Claim 5, lines 4-5 recites “one end of the transformer connected to the power source, and another end of the transformer electrically connected to a leakage inductor” it should be changed to “one end of the primary side of the transformer connected to the power source, and another end of the primary side of the transformer electrically connected to a leakage inductor”. Appropriate correction is required.

Claim 5, last three lines recites “wherein the power source and the primary side of the transformer are electrically connected to the absorption circuit, the damping diode and the clamping circuit that are connected in series” it should be changed to “wherein the power source and the primary side of the transformer are electrically connected to the absorption circuit, the damping diode and the energy recycle diode and the energy recycle inductor 
Claim 6, last two lines recites “the anode of the damping diode is electrically connected to the cathode of the energy recycle diode” it should be changed to “the anode of the damping diode is electrically connected to [[the]]a cathode of the energy recycle diode”. Appropriate correction is required.

Claim 7, line 3 recites “another end of the damping capacitor” it should be changed to “the one end of the damping capacitor”. Appropriate correction is required.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (e.g. Fig. 7 of current application) in view of Murasato et al. (U.S. Pat. No. 5,896,284).

Regarding claim 1, Applicant Admitted Prior Art (e.g. Fig. 7 of current application) discloses “A snubber circuit for reducing power consumption of a flyback converter disposed in a flyback circuit that includes a power source (Vin), a transformer (T2), a flyback diode (Do), and a flyback capacitor (Co), with a primary side of the transformer connected in parallel with a magnetizing inductor (Lm), one end of the transformer connected to the power source (Vin), and another end of the transformer connected to a leakage inductor (Llk) in series and then connected to a switch (Q2); the snubber circuit being further electrically connected to a clamping circuit (Rc and Cc) and comprising: an absorption circuit including: a clamping diode having a cathode and an anode (DC); wherein the power source (Vin) and the primary side of the transformer (primary side of T2) are electrically connected to the 

Regarding claim 2, the combination of Applicant Admitted Prior Art (e.g. Fig. 7 of current application) and Murasato et al. (e.g. Fig. 11) discloses “wherein the clamping circuit includes a clamping resistor (RC) and a clamping capacitor (Cc) connected in parallel (Applicant Admitted Prior Art, e.g. Fig. 7, see Rc and Cc), with the cathode of the clamping diode (Dc) connected to one end of the clamping resistor (Rc) and one end of the clamping capacitor (Cc), and with the anode of  the clamping diode (Dc) electrically connected to the cathode of the damping diode (Murasato et al., e.g. Fig. 11, see 74 and 65)”.

Regarding claim 3, the combination of Applicant Admitted Prior Art (e.g. Fig. 7 of current application) and Murasato et al. (e.g. Fig. 11) discloses “wherein the clamping circuit includes a clamping resistor (Rc) and a clamping capacitor (Cc) connected in parallel (Applicant Admitted Prior Art, e.g. Fig. 7, see Rc and Cc), with the anode of the clamping diode (Murasato et al., e.g. Fig. 11, see 65) connected to one end of the clamping resistor (Rc) and one end of the clamping capacitor (Cc), and another end of the clamping resistor (Rc) and another end of the clamping capacitor (Cc) electrically connected to the cathode of the damping diode (Applicant Admitted Prior Art, e.g. Fig. 7, see Dc)”.

Regarding claim 4, the combination of Applicant Admitted Prior Art (e.g. Fig. 7 of current application) and Murasato et al. (e.g. Fig. 11) discloses “wherein the absorption circuit is electrically connected to the clamping circuit (Rc and Cc) through the damping diode (Dc); the clamping circuit includes a clamping resistor (Rc) and a clamping capacitor (Cc) connected in parallel (Applicant Admitted Prior Art, e.g. Fig. 7, see Rc and Cc); the cathode of the damping diode(Dc) is electrically connected to one end of the clamping resistor (Rc) and one end of the clamping capacitor (Cc); the anode of the damping diode (Dc) is electrically connected to the cathode of the clamping diode (Murasato et al., e.g. Fig. 11, see 74); and another end of the clamping resistor (Rc) and another end of the clamping capacitor (Cc) are electrically connected to the power source (Vin) and the primary side of the transformer (T2)”.


Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (e.g. Fig. 8 of current application) in view of Murasato et al. (U.S. Pat. No. 5,896,284).

Regarding claim 5, Applicant Admitted Prior Art (e.g. Fig. 8 of current application) discloses “A snubber circuit for reducing power consumption of a flyback 21converter disposed in a flyback circuit that includes a power source (Vin), a 22transformer (T2), a flyback diode (Do), and a flyback capacitor (Co), with a primary side of the 23transformer (T2) connected in parallel with a magnetizing inductor (Lm), one end of the transformer connected to the power source (Vin), and another end of the transformer electrically connected to a leakage inductor (Llk) in series and then connected to a switch (Q2), the leakage inductor electrically connected with one end of a clamping 3capacitor (Cc), another end of the clamping capacitor connected to an energy recycle 4diode (Der) and an energy recycle inductor (Ler) connected in series, wherein the energy 5recycle diode (Der) and the energy recycle inductor (Ler) connected in series are grounded; 6the snubber circuit comprising: 7an absorption circuit including: 8a clamping diode (Dc) having a cathode and an anode (Dc); 916wherein the power source (Vin) and the primary side of the transformer (T2) are 17electrically connected to the absorption circuit”. Applicant Admitted Prior Art does not appear to explicitly disclose that the snubber circuit including “a damping capacitor, with one end thereof electrically connected to the cathode of the clamping diode; and a damping resistor, with one end thereof electrically connected to another end of the damping capacitor and another end of the damping resistor electrically connected to the anode of the clamping diode; and a damping diode connected in series with the absorption circuit and having a cathode and an anode”. However, Murasato et al. shows that the snubber circuit including “a damping capacitor, with one end thereof electrically connected to the cathode of the clamping diode (Murasato et al., e.g. Fig. 11, see 71 and 65, also in AAPA Fig. 7, see Dc); and a damping resistor, with one end thereof electrically connected to another end of the damping capacitor and another end of the damping resistor electrically connected to the anode of the clamping diode (Murasato et al., e.g. Fig. 11, see 72, 71, and 65 also in AAPA Fig. 7, see Dc); and a damping diode connected in series with the absorption circuit and having a cathode and an anode (Murasato et al., e.g. Fig. 11, see 74, 72, 71 and 65, also in AAPA Fig. 7, see Dc)”. Adding a damping capacitor (71), a damping resistor (72) and a damping diode (74) as taught by Murasato et al. to the snubber circuit of Applicant Admitted Prior Art (e.g. Fig. 7) would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the damping capacitor (71), the damping resistor (72) and the damping diode (74) as taught by Murasato et al. to the snubber circuit of Applicant Admitted Prior Art (e.g. Fig. 7) for the purpose of enhancing the power efficiency of the power converter and saving power. Also for the purpose of making the flyback converter more widely usable.

Regarding claim 6, the combination of Applicant Admitted Prior Art (e.g. Fig. 8 of current application) and Murasato et al. (e.g. Fig. 11) discloses “wherein the cathode of the damping diode (Murasato et al., e.g. Fig. 11, see 74) is electrically connected to the anode of the clamping diode (Dc), and the anode of the damping diode (Murasato et al., e.g. Fig. 11, see 74) is electrically connected to the cathode of the energy recycle diode (Der)”.
Regarding claim 7, the combination of Applicant Admitted Prior Art (e.g. Fig. 8 of current application) and Murasato et al. (e.g. Fig. 11) discloses “wherein the anode of the damping diode (Dc) is electrically connected to the cathode of the clamping diode (Murasato et al., e.g. Fig. 11, see 65) and another end of the damping capacitor (Murasato et al., e.g. Fig. 11, see 71); the cathode of the damping diode (Dc is electrically connected to the power 3source (Vin) and the primary side of the transformer (T2); and 4the anode of the clamping diode (Murasato et al., e.g. Fig. 11, see 65) is electrically connected to a cathode of 5the energy recycle diode (Der)”.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839